Citation Nr: 0505262	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  94-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1966 to February 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In June 2000, and again in March 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of 
nightmares, anxiety, depression and irritability.  His recent 
GAF scores were noted as 50 and 60.  His disability produces 
considerable impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met for the entire course of the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (prior to 
November 7,1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

The Evidence

The veteran was examined by VA in March 1993.  He reported 
that he had dreams of combat which would wake him up.  He 
also reported having flashbacks.  The veteran reported that 
if he is touched when he is asleep he may wake on assault.  
He stated that he scouts around his house before bedding down 
at night.  He reported having sleep disturbance, marital 
disturbance, alcoholism and flashbacks.  The examiner 
diagnosed, PTSD, moderately severe.  

In November 1993, the RO granted service connection for PTSD, 
and assigned a 10 percent evaluation, effective from August 
1992.  That evaluation has remained in effect throughout the 
appeal period.  

The veteran testified before a hearing officer at the RO in 
June 1996.  He reported having flashbacks, thoughts of 
killing someone, and nightmares.  He stated that he 
socialized with friends two or three days a week. A complete 
transcript is of record.  

The veteran was examined by VA in May 1996.  The claims file 
was reviewed by the examiner.  The veteran reported having 
flashbacks and nightmares.  He stated that he had trouble 
sleeping.  He indicated that he felt depressed all of the 
time.  He reported having a problem with his temper, and 
being unable to get along with people.  He denied paranoid 
ideation, and denied having any suicidal or homicidal 
ideation.  The veteran reported that he had never been 
admitted to a hospital or received any outpatient or 
inpatient treatment for emotional problems.  On examination 
it was noted that he did not seem depressed and was alert, 
oriented and cooperative.  The examiner stated that the 
veteran was not suicidal or homicidal, that his memory and 
concentration were good and that his judgment and insight 
were fair.  The diagnostic impression was, alcohol 
dependence, PTSD.  The veteran had a GAF of 50.  The examiner 
stated that the veteran's drinking has contributed to a lot 
of his occupational and personal problems.  

The veteran was examined by VA in August 2002.  His claims 
file was reviewed by the examiner.  The examiner noted a 
history of several hospital admissions for chemical 
dependency.  The veteran reported having 1 or 2 beers either 
every day or every other day.  The veteran stated that he had 
a shaky work history because of his alcohol usage.  The 
veteran reported that he constantly thinks of Vietnam and has 
nightmares about combat there.  He stated that his depression 
and anxiety had worsened.  On examination, it was noted that 
the veteran was disheveled, and his personal hygiene seemed 
very borderline.  He was cooperative with good eye contact.  
It was noted that the veteran appeared somewhat anxious, and 
mildly dysphoric.  His thought process overall was noted to 
be logical and sequential.  He denied any delusions or 
hallucinations as well as suicidal or homicidal ideations.  
It was noted that the claims file revealed occasions where 
the veteran made comments about wanting to kill someone.  His 
memory was noted to be fair.  The examiner stated that the 
veteran denied any recent impaired impulse control problems 
and that the veteran described persistent primary insomnia 
with frequent awakenings during the night.  The veteran 
reported being nervous and thinking all of the time.  The 
examiner stated that the veteran was not able to manage his 
own funds due to his alcohol problem.  The diagnosis was, 
alcohol dependence, dysthymia, and PTSD.  The GAF was 60.  
The examiner stated that alcoholism was the veteran's primary 
diagnosis, and that his PTSD is the primary cause of his 
avoidance and dysthymia.  The examiner stated that the GAF 
attributable to PTSD was 60, since the veteran does have 
several friends and reports episodic panic attacks.  The 
examiner stated that the veteran's work history was poor 
primarily due to his alcoholism.  The examiner stated that 
the veteran's symptoms caused by his PTSD included, 
nightmares, flashbacks of combat experiences, avoidance of 
activities, places and people connected with the event and 
exaggerated startle response.  

Discussion

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that the rating criteria for evaluating mental 
disorders were significantly revised, effective November 7, 
1996.  Where the law or regulations change while a case is 
pending, the Board must consider both the old and new 
regulations, and apply the version most favorable to the 
veteran absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

It should be noted that the Court has held that the term 
"definite" in 38 C.F.R. § 4.132 was qualitative in character 
and invited the Board to construe the term in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991); Hood v. Brown, 4 Vet. App. 301 
(1993).  In a precedent opinion dated in November 9, 1993, 
the General Counsel of the Department of Veterans Affairs 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large." VAOGCPREC 9-93 
(O.G.C. Prec 9-93). The Board and the RO are bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(d)(1) (West 2002).

Under the old criteria in effect prior to November 7, 1996, a 
10 percent rating is assignable for mild social and 
industrial impairment.  A 30 percent evaluation is for 
assignment for definite impairment of social and occupational 
functioning and a 50 percent evaluation is assignable for 
considerable impairment.  Severe impairment of social and 
industrial adaptability warrants a 70 percent rating and 
where there is shown to be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, virtual isolation in the community, or a 
demonstrable inability to obtain or retain employment, a 100 
percent schedular evaluation is for assignment.

Under the new criteria, a 10 percent evaluation is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Under the new criteria, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2001). GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

After evaluating the evidence during the entire time period 
of this appeal, the Board concludes that the veteran's PTSD 
symptomatology more nearly approximates the criteria for a 50 
percent evaluation under D.C. 9411 based on the prior 
criteria.  It is noted that he was found to have sleep 
impairment, nightmares, depression and anxiety on VA 
examinations throughout this appeal period.  On the two most 
recent VA examinations, the veteran's GAF score was reflected 
as 50 on one VA examination and 60 on another VA examination.  
These scores when considered in conjunction with the other 
clinical findings reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.   
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-
IV) adopted by the VA at 38 C.F.R. §§ 4.125, 4.130.  In 
addition, the veteran was found to have recurrent nightmares, 
and exaggerated startle response and problems with his 
temper.  His judgment and insight were only fair.  Based on 
these findings, the Board concludes that a 50 percent rating 
is warranted since they reflect considerable impairment.  

A rating beyond 50 percent is not for assignment.  At no time 
has the veteran been shown to suffer from symptoms which 
would support a rating beyond 50 percent during this time.  
Under the old criteria, he has not shown severe impairment of 
social and industrial impairment.  He has noted that he has 
friends and that he socializes with them.  Further, his 
employment difficulties have been primarily attributed to his 
nonservice-connected alcoholism.  Under the new criteria, he 
has not shown occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An initial rating of 50 percent is granted for PTSD.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


